DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 23 August 2018 in which claims 1–27 were presented for examination.  Claims 1-27 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/23/2018 and 07/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.  However, the Patent(s) and/or publication(s) cited in the office actions submitted in the information disclosure statement have not been separately considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “estimator” that estimates in claim 1 and “estimator” that estimates in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-10, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "preferentially" in claims 3 and 8-10 is a relative term which renders the claim indefinite.  The term "preferentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
 	It is unclear what standard determines what is preferential. Appropriate correction is required. For the purpose of examination, the Examiner will interpret the claim to mean another option is given priority and an option proposed to the user. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-23 are directed to an apparatus (i.e., a machine); Claim 26 is directed to a management system (i.e., a machine); and Claim 27 is directed to a non-transitory computer readable medium (i.e., a manufacture).  Therefore, Claims 1-23 and 26-27 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claims 1, 26, and 27, substantially recite: estimates / estimates / estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space. 
Independent claims 1, 26, and 27 as a whole recites a method or organizing human activity and/or a mental process. The limitation of Independent Claims 1, 26, and 27 of estimates / estimates / estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation Commercial or Legal Obligations but for the recitation of generic computer components. That is, other than reciting “an apparatus” in claim 1, “a system” and “database” in claim 26, and “a program” in claim 26, nothing in the claim element precludes the step from practically being performed by Commercial or Legal Obligations.  For example, but for the “apparatus” in context of claim 1; “ system” and “database” in the context claim 26; and “program” in the context of claim 27 encompasses the user performing the estimating steps. The mere recitation of a generic computer (i.e. Claim 1’s “apparatus”; claim 26’s “system” and “database“; and claim 27’s program”) does not take the claims out of the Certain Methods of Organizing Human Activity grouping (i.e. Commercial or Legal Obligations).  
Further, the limitations estimates / estimates / estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by the human mind (including observations, evaluations, judgments, and opinions).  That is, other than reciting “an apparatus” in claim 1, “a system” and “database” in claim 26, and “a program” in claim 26, nothing in the claim element precludes the step from practically being performed by the human mind. For example, but for the “apparatus” in claim 1, “a system” and “database” in claim 26, and “a program” in claim 27, estimates / estimates / estimating in the context of the claims encompass guessing/estimating an air quality within a space at a start time of a reservation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Accordingly, the claims recite an abstract idea.    

Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional element, “an apparatus”; claim 26 recites the additional elements, “system” and “database; and claim 27 recites the additional element “a program” to perform the estimates / estimates / estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space step.  The claimed computer components in the steps of claims 1, 26, and 27 are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “apparatus,” “system,” database,” and “program” performing generic computer functions of estimates / estimates / estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (i.e. “apparatus” in claim 1, “a system” and “database” in claim 26, and “a program” in claim 26). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (“apparatus” in claim 1, “a system” and “database” in claim 26, and “a program” in claim 26).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible.   

Step 2B
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using    the “apparatus” in the context of claim 1, “a system” and “database” in the context of claim 26, and “a program” in the context of claim 27 to perform the estimates / estimates / estimating steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the “estimates / estimates / estimating” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the “estimating” is well understood, routine, and conventional because the specification has demonstrated the system (including a CPU) that can be used for estimating as described on page 21, lines 2-10).  Thus, even when viewed as a whole, nothing in the 
As per dependent claims 2-21 and 23, the limitations merely narrow the previously recited abstract limitations.  For example, dependent claim 2 recites space is closed for an exterior.  Dependent claim 3 recites if air quality selected does not satisfy a predetermined standard, another space Is preferentially selected as an option.  Dependent claim 4 recites if option is not found, another space is selected as an option.  Dependent claim 5 recites the condition is a time to be taken to reach a space.  Dependent claim 6 recites the time is changeable.  Dependent claim 7 recites if option is not found in the location, another space is selected.  Dependent claim 8 recites when a specific location is selected, a space disposed in the specific location is preferentially selected.  Dependent claim 9 recites if air quality does not satisfy a predetermined standard, another location linked to the specific location is preferentially selected as an option.  Dependent claim 10 recites if air quality does not satisfy a predetermined standard, a space in another location that satisfies a condition is preferentially selected as an option.  Dependent claim 11 recites the condition is a time to be taken to reach a location. Dependent claim 12 recites the time is changeable according to the location.   Dependent claim 13 recites the estimated air quality is displayed.  Dependent claim 14 recites the estimated air quality is displayed according to the space.  Dependent claim 15 recites a symbol is displayed in a different mode according to air quality.  Dependent claim 16 recites an unavailable space is displayed in a different mode from an available space.  Dependent claim 17 recites when a space does not satisfy a predetermined standard of the air quality, the user is informed that a ventilation sound is likely to occur.  Dependent claim 18 recites a space does not satisfy a predetermined standard of the air quality, an instruction to increase a ventilation level is provided.  Dependent claim 19 recites the air quality is estimated based on a time difference.  Dependent claim 20 recites the air quality is estimated according to the performance of ventilation.  Dependent claim 21 recites the air quality is estimated according to Dependent claim 23 recites the air quality at a start time of the next reservation for the selectee option is selected.  
As per dependent claim 22, the recitation ”the air quality is estimated by using a value”  is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a sensor” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 13-14, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et al. (JP 2017-091293 A).
As per claims 1 and 27, Hiroshi et al. discloses an apparatus and non-transitory computer readable medium storing a program causing a computer to execute a process, the process ([0064] computer including a CPU (Central Processing Unit), a storage device, and an interface, and a program that controls these hardware resources) comprising: 

 	an estimator that estimates, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C). 

As per claim 2, Hiroshi et al. discloses the apparatus according to Claim 1, wherein the space is closed for an exterior ([0016] conference rooms 1, 2, and 3; and meeting room).

As per claim 8, Hiroshi et al. discloses the apparatus according to Claim 1, wherein, in a case in which one or a plurality of spaces are disposed in an individual location, when a specific location is selected by a user, a space disposed in the specific location is preferentially selected as an option ([0004] The user confirms the reservation screen in the state as shown in FIG. 17, and recognizes that the conference rooms that meet the conditions are the conference room 1 and the conference room 2. Here, it is assumed that the user has reserved and selected the conference room 2 as the conference room that meets the conditions. Depending on the user's selection, the reservation screen of the reservation system changes to a display indicating that the conference room 2 is reserved for one hour from 14:00 to 15:00 as shown in FIG. 

As per claim 13, Hiroshi et al. discloses the apparatus according to Claim 1, wherein the estimated air quality is displayed as a representative of air qualities of a plurality of spaces disposed in an individual location ([0035],[0039]).

As per claim 14, Hiroshi et al. discloses the apparatus according to Claim 1, wherein the estimated air quality is displayed according to the space ([0035],[0039]).


As per claim 26, Hiroshi et al. discloses a management system comprising: 

a database in which management data concerning spaces is stored ([0021] It is equipped with a recommended conference room extraction unit 16 (recommended common area extraction means) that presents candidates as recommended conference rooms to users); and 
an estimator that estimates, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C).

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoyuki et al..
As per claim 24, Naoyuki et al. discloses a room comprising: 
a skeleton that forms a space which is closed for an exterior ([0133] bedroom, living room, Japanese-style room); 
a facility that improves an air quality within the space ([0404] controller in the house); and 
an informing device that estimates a time required for the air quality to satisfy a predetermined standard and that supplies information indicating the estimated time ​([0122]-[0123],[0129])The "air-conditioning control speed" is information for calculating required time information indicating the time required for each operation mode of the air conditioner 200 in order to cause the current indoor temperature to reach the set temperature set in the air conditioner 200. The "air-conditioning control speed" is, for example, a time required to increase or decrease the indoor temperature by 1 degree in each operation mode of the air conditioner 200, and the value is set by the constructor of the system in advance.​In the example of FIG. 8, the "air-conditioning control speed" in the row of the AC-001 is 5 minutes in the case of the eco-mode, and is 4 minutes in the case of the normal mode, and is three minutes in the case of the powerful mode.. At this time, the required time information is calculated by the product of the absolute value of the difference between the indoor temperature and the set temperature and the air-conditioning control speed.  ​For example, when the indoor temperature is increased from 16 degrees to 20 degrees in the model number AC-001 air conditioner, the required time in the eco-mode is 20 minutes calculated as/16 to 20/× 5 = 20, and the required time in the normal mode is 16 minutes calculated as/16 to 20/× 4 = 16, and the required time in the powerful mode is 12 minutes calculated as/16 to 20/× 3 = 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Hiroshi et al. (JP 2017-091293 A) in view of Official Notice.
As per claim 15, Hiroshi et al. discloses the apparatus according to Claim 13.  Hiroshi et al. does not further disclose wherein a symbol which represents a location or a space on a map displayed on a screen is indicated in a different mode according to the air quality.  However, the Examiner takes Official Notice that it is old and well known to display different modes for quality by scales and colors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi et al. to include different colors/modes to show different qualities of air. 

As per claim 16, Hiroshi et al. in view of Official Notice discloses the apparatus according to Claim 15.  Hiroshi et al. does not explicitly disclose wherein an unavailable space or a location in which all spaces are unavailable is displayed in a different mode from an available space or a location including an available space.  However, the Examiner takes Official Notice that it is old and well known in the reservation arts to display different modes for available and unavailable locations, such as, greying out items on a computer screen to show unavailable functions/options.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi et al. to include different colors/modes to availability/unavailability of spaces to reserve.   

As per claims 20-22, Hiroshi et al. in view discloses the apparatus according to Claim 1.  Hiroshi et al. does not explicitly disclose wherein the air quality is estimated according to the performance of ventilation; wherein the air quality is estimated according to the performance of air conditioning; wherein the air quality is estimated by using a value measured by a sensor.  However, the Examiner takes Official Notice that it old and well known to estimate air quality based on the performance of air condition and ventilation by using indoor air quality monitors and sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroshi et al. to include estimating air quality based on performance of air conditioning and ventilation using sensors of air purification systems.  

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Hiroshi et al. (JP 2017-091293 A).
As per claims 19, Hiroshi et al. discloses the apparatus according to Claim 1, but does not explicitly disclose wherein the air quality is estimated based on a time difference with another reservation. However, Hiroshi et al. discloses ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to show air quality based on time differences of another reservation to measure efficiency and savings using the air conditioner.

As per claim 23, Hiroshi et al. discloses the apparatus according to Claim 1, but does not explicitly disclose wherein, not only the air quality at a start time of a certain reservation for a selected option, but also the air quality at a start time of the next reservation for the selected option are estimated.  However, Hiroshi et al. discloses ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to show air quality based on several start times of reservations to measure efficiency and savings using the air conditioner. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki et al. (JP 2016027293 A) in view of Hiroshi et al. (JP 2017-091293 A).
As per claim 25, Naoyuki et al. discloses the room according to Claim 24.  
Naoyuki et al. does not further disclose, however, Hiroshi et al. discloses:
wherein the time is provided according to the air quality within the space which is estimated based on a reservation status ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naoyuki et al. to include displaying the air quality based on reservation status as taught by Hiroshi et al. for homes used as rental properties since the claimed is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Prior Art Discussion
As per Claims 3-7, 9-12, and 17-18, Hiroshi et al. in view of Naoyuki et al. (JP 2016027293 A) does not explicitly disclose or fairly teach the subject matter as claimed.
Claims 3-7, 9-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7, 9-12, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Roxburgh, Helen, “How clean indoor air is becoming China’s latest luxury must-have”, 27 Mar 2018, the guardian.com; 11 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628